United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS                 December 4, 2003
                             FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 03-30291
                              Summary Calendar


                        S.C. OF OKALOOSA, INC.,

                                                                   Appellant,

                                   versus

             SUNNYSIDE TIMBER LLC; SUNNYSIDE LAND LLC;
      WASHINGTON STATE BANCSHARES, INC.; D. CREIG BRIGNAC;
        SUE S. BREIGNAC; FRANK BARNES; W. F. BARNES CORP.;
          PAUL SIMS; REGIONS BANK N.A.; MERRILL LAND CO.;
    BERNIE H. MERRILL; WILLIS C. MERRILL; J. COLLIER MERRILL,

                                                                   Appellees.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (02-CV-2315)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     According to the parties, at issue is whether, under Louisiana

law, there was an enforceable settlement agreement in an adversary

action in the bankruptcy court.         Instead, we lack jurisdiction.

     In early 2002 the parties to this appeal were involved in

settlement     discussions.     Some   thought    an   agreement    had   been

reached;   others   disagreed.      Those   who   thought   there     was    an

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
agreement filed a motion to enforce it in the bankruptcy court.           On

20 March 2002, the motion was granted.       In so doing, the bankruptcy

judge stated:

                 For these reasons, I conclude ... that a
            valid agreement of compromise was entered into
            by and between those parties named, and
            identified in the Memorandum of Settlement
            attached to Mr. Durio’s letter of February 28,
            2002, identified as Exhibit 8.

                 The settlement, however, is without
            effect as to the Debtor, unless and until the
            Court approves the settlement after notice and
            a hearing.

(Emphasis added.)

     This order is interlocutory.          For a bankruptcy order to be

final, it must be either “a final determination of the rights of

the parties to secure the relief they seek, or a final disposition

of a discrete dispute within the larger bankruptcy case”.              In re

Bartee,   212   F.3d   277,   282   (5th   Cir.   2000)   (quotation   marks

omitted).

     S.C. of Okaloosa, Inc. (S.C.) filed a notice of appeal with

the bankruptcy court on 9 April 2002.         That same day, it filed a

motion for leave to appeal to the district court.              It does not

appear this motion was filed in district court; instead, it appears

it was filed in bankruptcy court (28 U.S.C. § 158(a), governing

appeals to the district court from bankruptcy court, requires that

most interlocutory appeals can only be taken with leave of district

court).


                                      2
     The bankruptcy judge — apparently thinking that the motion for

leave to appeal was before him — signed an order on 16 April 2002

denying the motion.        A few days later, he realized his error and

vacated the order (19 April).

     The district court never ruled on the motion for leave to

appeal. Instead, it docketed the appeal in November 2002 and ruled

against S.C. on 27 January 2003, stating that it did so for the

reasons in the bankruptcy court’s 20 March 2002 ruling.                We assume

that the district court gave valid, implied leave to S.C. to appeal

the bankruptcy court’s interlocutory order.

     Our jurisdiction is controlled by 28 U.S.C. § 158(d).                    The

instant appeal presents a final district court order of a nonfinal

bankruptcy court order. Needless to say, we do not ordinarily have

jurisdiction over such orders.         In re Phillips, 844 F.2d 230, 234

(5th Cir. 1988) (“Generally, in our circuit, for the courts of

appeals   to   have    jurisdiction    over     an   appeal,    the   underlying

bankruptcy court order must have been final.”).

     Phillips recognized an exception to this general rule when the

final    district     court   order   “cured”    the    non-finality     of   the

bankruptcy court order.         Id. at 234-35.         The order granting the

motion    to   enforce    a   settlement   agreement      was   interlocutory.

Therefore, at issue is whether the district court’s order cured

that nonfinality.        If not, we lack jurisdiction.          See id. at 235.




                                       3
     Because     the   district   court   order   simply   affirmed   the

bankruptcy court, it could not have cured the interlocutory nature

of that order.

                                                            DISMISSED




                                    4